        Case 1:18-cv-05833-MHC Document 16 Filed 07/05/19 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

JESSICA BLINKHORN,                     )
                                       )
       Plaintiff,                      )
                                       )       CIVIL ACTION
vs.                                    )
                                       )       FILE No. 1:18-cv-05833-MHC
QUICK SHOP CITGO, LLC and              )
RIDDHI ALI, INC.,                      )
                                       )
       Defendants.                     )

              STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,

Plaintiff Jessica Blinkhorn and Defendants Quick Shop Citgo, LLC and Riddhi Ali,

Inc., by and through the undersigned counsel of record, hereby stipulate and agree

that the instant matter be dismissed with prejudice, without an award of fees or costs

to either party.

                                       Dated: July 5, 2019.

                                       Respectfully submitted,

                                       /s/Craig J. Ehrlich
                                       Craig J. Ehrlich
                                       Georgia Bar No. 242240
                                       The Law Office of Craig J. Ehrlich, LLC
                                       1123 Zonolite Road, N.E., Suite 7-B
                                       Atlanta, Georgia 30306
                                       Tel: (404) 365-4460

                                           1
        Case 1:18-cv-05833-MHC Document 16 Filed 07/05/19 Page 2 of 3




                                       Fax: (855) 415-2480
                                       craig@ehrlichlawoffice.com

                                       /s/Timothy S. Walls
                                       Timothy S. Walls
                                       Georgia Bar No. 735030
                                       Mills & Hoopes, LLC
                                       1550 North Brown Road, Suite 130
                                       Lawrenceville, Georgia 30043
                                       Tel: (770) 513-8111
                                       Fax: (770) 513-8150
                                       tim@millshoopeslaw.com

                         CERTIFICATE OF SERVICE

      I certify that on July 5, 2019, I filed the within and foregoing Stipulation of

Dismissal with Prejudice using the CM/ECF System for the federal District Court

for the Northern District of Georgia, resulting in a true and correct copy of the same

to be delivered via electronic mail to the following counsel of record:

Timothy S. Walls, Esq.
Mills & Hoopes, LLC
1550 North Brown Road, Suite 130
Lawrenceville, Georgia 30043
tim@millshoopeslaw.com

                                       /s/Craig J. Ehrlich
                                       Craig J. Ehrlich

        CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      The undersigned hereby certifies that the foregoing document has been

prepared in accordance with the font type and margin requirements of Local Rule


                                          2
        Case 1:18-cv-05833-MHC Document 16 Filed 07/05/19 Page 3 of 3




5.1 of the Northern District of Georgia, using a font type of Times New Roman and

a point size of 14.

                                     /s/Craig J. Ehrlich
                                     Craig J. Ehrlich




                                       3
